Interim Decision #2281

MATTER OF GAMERO
In Visa Petition Proceedings
A-19106174
Decided by Board April 30, 1974
Since under Article 121, Section IV, of the Constitution of Mexico, acts of a civil
nature done in accordance with the laws of one state shall be valid in the
other states, a final decree of divorce granted by a court in the State of
Chihuahua, Mexico, dissolving the beneficiary's prior marriage in Mexico,
would be recongized as valid in the State of Baja California, Mexico. Accordingly, beneficiary's subsequent marriage to the United States citizen petitioner in the State of Baja California, Mexico, is a valid marriage.
ON BEHALF OF PETITIONER:

Duncan Footman, Esquire
1'795 Third Street
Napa, California 94558

The United States citizen petitioner applied for immediate
relative status for the beneficiary as her spouse under section
201(b) of the Immigration and Nationality Act. In a decision dated
November 7, 1972, the District Director denied the petition on the
ground that a prior marriage of the beneficiary had never been
legally terminated. The petitioner has appealed from that decision.
The record will be remanded to the District Director.
The beneficiary is a native and citizen of Mexico. He married his
first wife, also a native and citizen of Mexico, in the State of
Jalisco, Mexico, in 1958. The beneficiary's first wife obtained a
divorce from him in the State of Chihuahua, Mexico, in January
19'72. It appears from the decree that both parties submitted
themselves to the jurisdiction of the court. However, it does not
appear that either the beneficiary or his first wife was present
before the divorcing court or domiciled in the State of Chihuahua
at the time of the divorce. The beneficiary married the petitioner
in the State of Baja California, Mexico, in September 1972.
Generally, the validity of a marriage is determined according to
the law of the pldce of celebration. Matter of P , 4 I. & N. Dec. 610
(BIA 1952; A.G. 1952); Matter of Levine, 13 L & N. Dec. 244 (BIA
1969). Thus the beneficiary's marriage to the petitioner is legally
—

674

Interim Decision #2281
valid in the State of Baja California if that state recognizes the
divorce obtained by the beneficiary's first wife in the sister state of
Chihuahua.
We have received a memorandum of Mexican law prepared by
the Hispanic Law Division of the Library of Congress. That
memorandum sets forth Article 121, section IV, of the Constitution
of Mexico of January 31, 1917, which states:
Complete faith and credence shall be given in each State of the Federation to
the public acts, registries, and judicial proceedings of all the others. The
Congress of the Union, through general laws, shall prescribe the manner of
proving such act; registries, and proceedings and their effect, by subjecting
them to the following principles:

(IV) Acts of a civil nature done in accordance with the laws of one state shall
be valid in the others.

A leading commentator on Mexican constitutional law has
written that:
Article 121 (of the Constitution] provides that each state of the Federation is
under the obligation to give complete faith and credence to the public acts,
registries, and judicial proceedings of the other states. While among sovereign nations this obligation does not exist unless they voluntarily accept it by
virtue of international conventions or by voluntary provisions of their own
laws, the states of the [Mexican] Federation have this obligation imposed on
them by virtue of the provisions of the Mexican Constitution. Every act
executed before the authority of one state is valid for the other states; their
obligation, therefore, confirms that under our Federal regime what the
constitution improperly calls sovereignty of the states does not exist.'

According to the memorandum, a final judgment of divorce
rendered by a court in Chihuahua would be accorded full recognition by the State of Baja California pursuant to Article 121 of the
Mexican Constitution. Under the laws of the State of Chihuahua, a
court decision becomes final by virtue of judicial declaration (1)
when the parties to the case or their respective proxies expressly
consent to it, or (2) when the parties to the case are notified of the
decision and they fail to appeal it within the legal term. COdigo de

Procedimientos Civiles para el E.L. y S. de Chihuahua,

Article 395,

sections I and II [Ed. Mica, Puebla, Mexico, 1963].
The Chihuahua divorce decree involved in the present case
appears to be final and entitled to recognition in Baja California.
Therefore, the beneficiary was free to enter into a marriage with
the petitioner under the law of Baja California. We note that the
beneficiary is a native and citizen of Mexico, his first wife was also
a native and citizen of Mexico, his first marriage took place in
Mexico, his first wife obtained a divorce from him in Mexico, and his
remarriage to the petitioner took place in Mexico. Since the benF. Tens Ramirez, 162 Dorsch° Constitucional Mexico= (9.ed., Porrda, 1968].

675

Interim Decision #2281
eficiary has had many significant contacts with Mexico, we see no
policy against recognizing his present marriage to the petitioner
which was validly contracted under Mexican law. Cf Matter of
Levine, 13 I. & N. Dec. 244 (BIA 1969); Matter of Kurtin, 12 I. & N.
Dee. 284 (BIA 1967); Matter of Freeman, 11 I. & N. Dec. 482 (BIA
1966); Matter of Kochne, 10 I. & N. Dee. 264 (BIA. 1963); Matter of
B , 5 I. & N. Dee. 659 (BIA 1954).
However, a marriage valid under the domestic law of the
jurisdiction where contracted is not invariably recognized as
sufficient to confer immigration benefits. Immigration benefits will
not be granted in cases where the couple has not established a
bona fide subsisting marital relationship. Matter of Kitsalis, 11 I. &
N. Dec. 613 (BIA 1966); Matter ofM--, 8 I. & N. Dec. 217 (BIA 1958).
The parties were married on September 26, 1972. However,
according to the visa petition the last date on which the parties
resided together was March 1971, more than a year before their
marriage took place. There is no indication in the petition that the
parties have resided with one another since their marriage; the
beneficiary is presently residing in Tijuana, Baja California, Mexico, and the petitioner is presently residing in Angwin, California.
On its face, the visa petiton raises a question as to the bona fides
of the marital relationship.
In visa petition proceedings, the burden is on the petitioner to
—

establish eligibility for the benefit sought under the immigration

laws. Matter of Brantigan, 11 I. & N. Dec. 493 (BIA 1966). In light
of the curious information given in the visa petition, we do not
believe that the petitioner has sustained her burden. Therefore,
we will remand the record to the District Director for further
investigation into the nature of the marital relationship.
ORDER: The record is remanded to the District Director for
further proceedings consistent with the above opinion.

676

